SOLOMON, District Judge,
dissenting.
The Oregon Socialist Workers Party (OSWP) is a tiny, unpopular political party. It believes in the inevitability of world revolution. For many years it has been under continuous surveillance by government agents, many of whom joined the OSWP. Its offices have been broken into, and its members have been subjected to repeated harassment by the Federal Bureau of Investigation (FBI) and the police.1 Apparently this type of surveillance and harassment was ordered stopped a few months before this action was filed.2
In Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976), the Supreme Court upheld the constitutionality of the disclosure requirements of the Federal Election Campaign Act. Nevertheless, the Court said that there could be cases involving minor parties “where the threat to the exercise of First Amendment rights is so serious and the state interest furthered by disclosure so insubstantial that the Act’s requirements cannot be constitutionally applied.” Buckley, supra at 71, 96 S.Ct. at 659.
I believe that this case comes within that standard.
*1263In the November 1976 Presidential Election, the OSWP candidate in Oregon received less than one-half of one per cent of the votes cast for President. This is not a party likely to win the support of a significant segment of the electorate or affect the outcome of any election. None of the evils which the Oregon Campaign Disclosure Act seeks to remedy is present here and, therefore, the state interest in disclosure is insubstantial.
In Buckley, the Court recognized that even if there is no harassment from government officials, a reasonable probability of threats, harassment, or reprisals from private parties is enough to defeat compelled disclosure of a party’s contributors:
“Minor parties must be allowed sufficient flexibility in the proof of injury to assure a fair consideration of their claim. The evidence offered need show only a reasonable probability that the compelled disclosure of a party’s contributors’ names will subject them to threats, harassment, or reprisals from either Government officials or private parties. The proof may include, for example, specific evidence of past or present harassment of members due to their associational ties, or of harassment directed against the organization itself. A pattern of threats or specific manifestations of public hostility may be sufficient.” Buckley, supra at 74, 96 S.Ct. at 661.
OSWP’s proof of a pattern of threats and public hostility against its members, contributors and supporters was meager, but these facts will always be difficult to substantiate in traditional evidentiary terms. People who have been harassed will be reluctant to testify for fear of further reprisals.3
I believe that the OSWP has met its burden of proof on this issue.
The record of the treatment of the OSWP by law enforcement agencies and the general unpopularity of the party’s program is sufficient evidence that compelled disclosure of contributions will effectively prevent potential contributors from exercising their First Amendment rights of expression and assembly through the electoral process.
We must preserve the right of splinter parties to participate in the political process. “ . . . [W]e should be eternally vigilant against attempts to check the expression of opinions that we loathe and believe to be fraught with death . . .” Abrams v. United States, 250 U.S. 616, 630, 40 S.Ct. 17, 22, 63 L.Ed. 1173 (1919) (Holmes, J., dissenting). The alternative will force minor parties underground and create a significantly greater risk to our democratic society.
I would hold that the Oregon Campaign Disclosure Act is unconstitutional as applied to the Oregon Socialist Workers Party.

. On the national level, members and supporters of the Socialist Workers Party were barred from government employment because of party membership, Gordon v. Blount, 336 F.Supp. 1271 (D.D.C.1971); subjected to deportation proceedings, Scythes v. Webb, 307 F.2d 905 (7th Cir. 1962); and given undesirable discharges from the armed forces, Stapp v. Resor, 314 F.Supp. 475 (S.D.N.Y.1970). An unaffiliated high school student was investigated by the FBI for writing a letter to the party headquarters in New York, Paton v. LaPrade, 524 F.2d 862 (3rd Cir. 1975).


. The Oregon Attorney General introduced an affidavit that the FBI on September 13, 1976, terminated its surveillance of the Socialist Workers Party and other organizations and “their chapters, members and leaders”.
A former member of the Intelligence Division of the Portland Police Department, in a deposition, described the manner in which the Portland Police conducted its surveillance of the OSWP. He admitted that the Portland Police received information on the OSWP from informers; kept files on party members; photographed members and supporters at public demonstrations; and exchanged information on the OSWP with the FBI.


. There is evidence that the FBI sent the names of persons attending the SWP conventions to the Civil Service Commission and that the Commission used the names as a basis for questioning Government employees or potential Government employees. Socialist Workers Party v. Attorney General of the United States, 510 F.2d 253 (2nd Cir. 1974).